Citation Nr: 1206287	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a single rating in excess of 30 percent for the period from 
March 25, 1996 to July 3, 1997, for shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder.

2.  Entitlement to separate ratings for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder for the period prior to July 3, 1997.

3.  Entitlement to an earlier effective date than January 21, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In August 2010, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The claims at issue were previously remanded by the Board in May 2011 for further procedural development of providing a Statement of the Case (SOC) for entitlement to an increased rating for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder, including the questions of a single rating in excess of 30 percent for the period from March 25, 1996 to July 3, 1997; whether separate ratings are warranted for muscle groups I, II, III, and IV for the period prior to July 3, 1997; and readjudicating the issue of entitlement to an earlier effective date for a TDIU.  This was accomplished, and the claims were adjudicated in a June 2011 SOC and a June 2011 supplemental statement of the case (SSOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Additional evidence has been received at the Board, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from March 25, 1996 to July 3, 1997, the evidence showed that the shrapnel wounds in the same anatomical area of the Veteran's left shoulder were productive of pain, muscle atrophy, well-healed scars, no palpable shrapnel, no loss of muscle strength, no loss of range of motion, and were not more than moderately severe.

2.  Prior to July 3, 1997, the evidence showed that shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder did not result in two or more "severe" injuries affecting motion about a single joint.

3.  The earliest factually ascertainable date that the Veteran was unemployable due to service-connected disabilities is January 21, 2009.  


CONCLUSIONS OF LAW

1.  A single rating in excess of 30 percent for the period from March 25, 1996 to July 3, 1997, for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder, is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes (DCs) 5301, 5302, 5303, 5304 (prior to July 3, 1997 and 2011).

2.  Separate ratings for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder for the period prior to July 3, 1997, is denied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, DCs 5301, 5302, 5303, 5304 (prior to July 3, 1997 and 2011).  

3.  The criteria for an effective date earlier than January 21, 2009, for the grant of a TDIU, is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.105, 3.340, 3.341, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating and earlier effective date for TDIU issues decided herein.  The RO sent the Veteran letters in June 2000, April 2003, and January 2004 that informed of the requirements needed to establish an increased evaluation for shrapnel wounds and earlier effective date for TDIU.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Regulations

The Board is looking at the rating period from March 25, 1996 to July 3, 1997.  Because the Board is only looking at the period before July 3, 1997, the regulations in effect for muscle injuries before July 3, 1997 will be first considered to decide the Veteran's claim.  See VAOPGCPREC 3-2000.  As demonstrated by the medical evidence of record, the Veteran is right-handed and, as such, minor, as opposed to major, shoulder ratings are applicable.  38 C.F.R. § 4.69 (2011).

Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness and fatigability, and coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, and 4.54.

Prior to July 3, 1997, the regulations provided that, in rating injuries of the musculoskeletal system, attention is first given to the deepest structures injured (bones, joints and nerves).  "A through-and-through injury, with muscle damage, is at least a moderate injury for each group of muscles damaged."  Entitlement to a rating of severe grade is established when there is a history of "compound comminuted fracture and definite muscle or tendon damage from the missile."  Entitlement to a rating of severe grade, generally, is established when there is a history of compound, comminuted fracture and definite muscle or tendon damage.  However, the regulations recognize that there are locations, as in the wrist or over the tibia, where muscle damage might be minimal or damage to tendons might be repaired by sutures; in such cases, the requirements for a severe rating are not necessarily met.  38 C.F.R. § 4.72.

Prior to July 3, 1997, muscle injuries were classified into four general categories: slight, moderate, moderately severe, and severe.  Separate evaluations are assigned for the various degrees of disability.  

Slight disability of the muscle anticipates a simple muscle wound without debridement or infection with the effects of laceration with a history of a wound of slight severity and relieved with brief treatment and returned to duty.  A history of healing with good functional results without consistent complaints of the cardinal symptoms of muscle injury or painful residuals is also contemplated.  Objective findings of a slight disability including minimal scar, slight, if any, evidence of fascial defect, atrophy, or impaired tonus, and no significant impairment of function or retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include evidence of hospitalization in service or treatment of the wound, and complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include entrance, and if present, exit scars indicating a short track of missile, some loss of deep fascia or muscle substance or impairment of muscle tonus and of definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, moderate loss of muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service medical records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing moderate or extensive loss of deep fasciae or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with decreased muscles of the nonmajor side indicates severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial filling over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current and electrodiagnostic tests, visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(c).

Muscle Group I encompasses some of the extrinsic muscles of the shoulder girdle, which control upward rotation of the scapula, or elevation of the arm above shoulder level.  These muscle include the trapezius, levator scapulae, and the seratus magnus.  For the minor extremity, a noncompensable evaluation is assigned under this diagnostic code for a slight disability; 10 percent is assigned for a moderate disability; 20 percent for moderately severe disability; and 30 percent for severe disability.  38 C.F.R. § 4.73, DC 5301.  

Muscle Group II also encompasses the extrinsic muscles of the shoulder girdle, which act to depress the arm from the vertical overhead to hanging by the side and act with group III in forward and backward swing of the arm.  These muscles include the pectoralis major II (costosternal), latissimus dorsi and teres major, pectoris minor, rhomboid, and the teres majoris, which is technically an intrinsic muscle, but is included with the latissimus dorsal.  Ratings provide that slight impairment warrants a zero percent rating; moderate impairment warrants a 20 percent disability evaluation.  A moderately severe impairment of the minor side warrants a 20 percent disability evaluation and, a 30 percent disability evaluation is warranted for a severe impairment of the minor extremity.  38 C.F.R. § 4.73, DC 5302.  

Muscle Group III encompasses the intrinsic muscles of the shoulder girdle, which act to elevate and abduct the arm to the level of the shoulder and act with groups I and II in forward and backward swing of the arm.  These muscles include the pectoralis major I (clavicular) and deltoid.  Ratings provide that slight impairment warrants a zero percent rating; moderate impairment warrants a 20 percent disability evaluation.  A moderately severe impairment of the minor side warrants a 20 percent disability evaluation and, a 30 percent disability evaluation is warranted for a severe impairment of the minor extremity.  38 C.F.R. § 4.73, DC 5302.  

Muscle Group IV encompasses additional intrinsic muscles of the shoulder girdle, which act to stabilize muscles of the shoulder against injury in strong movements, hold the head of the humerus in the socket, and with abduction, outward rotation and inward rotation.  These muscles include the supraspinatus, infraspinatus, teres minor, subscapularis, and coracobrachialis.  Ratings provide that slight impairment warrants a zero percent rating; moderate impairment warrants a 10 percent disability evaluation.  A moderately severe impairment of the minor side warrants a 20 percent disability evaluation and, a 20 percent disability evaluation is warranted for a severe impairment of the minor extremity.  38 C.F.R. § 4.73, DC 5304.  

Where there are muscle injuries in the same anatomical region such as the shoulder girdle and arm, the ratings for those injuries will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55.  This regulation also provides that two or more muscles affecting the motion of a single joint could be combined but not in combination receive more than the rating for ankylosis of that joint at the intermediate angle.  Additionally, muscle injury ratings will not be combined with peripheral nerve paralysis ratings.  Id.  

Entitlement to a Single Rating in Excess of 30 Percent for Left Shoulder Muscle Disability for the Period from March 25, 1996 to July 3, 1997

The Veteran has a single rating of 30 percent for the period from March 25, 1996 to July 3, 1997, for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder, under DCs 5301-5304.  38 C.F.R. § 4.73.  

The Board finds that service treatment (medical) records reveal a history of multiple shrapnel wounds to various muscle groups within the left shoulder girdle, especially muscle groups III (deltoid) and IV (infraspinatus), for which the Veteran underwent debridement and was later hospitalized from May 2, 1969 to May 27, 1969.  

An April 1992 VA examination report reflected a history of shrapnel wounds of the posterior left shoulder and scapular areas.  The VA examiner reported a 4 x 2 cm scar over the posterior aspect of the left shoulder and a 4 x 1 cm scar in the region of the left scapula.  The VA examiner described the range of motion as "perfectly normal."  The diagnosis was status post multiple shrapnel wounds with intermittent pain in the region of the left shoulder with occasional weakness of the arm on lifting.  

Private medical records from October 1992 include X-rays that revealed several metallic foreign bodies overlying the glenohumeral joint and a single larger foreign body overlying the mid scapula.  Obvious muscle atrophy was also noted in the left intra-scapula musculature in addition to the left posterior deltoid musculature where another shrapnel wound was noted.  In November 1992, the veteran also underwent a Neer acromioplasty of the left shoulder and in March 1993, the veteran apparently underwent another Neer acromioplasty of the left shoulder with distal clavicle resection of the left shoulder.  

An April 1996 VA treatment record reported a myofascial band from the suboccipital area to the left interior angle of the scapula of the left shoulder secondary to shrapnel scars.  In a July 1996 VA examination, the VA examiner reported no palpable shrapnel in the area of the left shoulder.  The VA examiner reported three well-healed scars over the posterior left shoulder that measured 2 cm, 3 cm, and 4 cm.  The VA examiner also reported no associated muscle atrophy and no associated impairment in range of left shoulder motion.  

Based on review of the evidence of record, the Board finds that a single rating in excess of 30 percent for the period from March 25, 1996 to July 3, 1997 for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder is not warranted.  The Board finds that the Veteran's history of debridement surgery, 
25 days of hospitalization, well-healed scars, no loss of range of motion, no retained metallic fragments, no muscle atrophy, and pain on use, more nearly approximates moderately severe muscle disability of muscle groups I, II, III, and IV, of the left shoulder.  38 C.F.R. § 4.7.  

The Board finds that none of the shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder were "severe" during this period.  There was no evidence of ragged, depressed, or inherent scars indicating wide damage to muscle groups in the missile track.  There was no evidence that palpation showed moderate or extensive loss of deep fasciae or muscle substance.  There was also no evidence of soft flabby muscles in the wound areas or abnormal swelling and hardening of muscles in contraction.  There was also no X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma.  

Prior to July 3, 1997, the rating schedule provided for a 20 percent evaluation for moderately severe muscle disability associated with muscle groups I, II, III and IV, and while the Board does not find that the Veteran's service-connected shrapnel wound residuals of the left shoulder were manifested by the type of aggravated symptoms consistent with severe muscle disability prior to July 3, 1997, under the provisions of 38 C.F.R. § 4.55 in effect prior to July 3, 1997, muscle injuries in the same anatomical region are not to be combined, but instead, the rating for the major group is to be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  Thus, the Board will elevate the rating for the Veteran's residuals of shrapnel wounds of the left shoulder to the maximum rating under the applicable rating criteria of 30 percent.

There is no basis to assign a rating at any point for unfavorable ankylosis of the shoulder due to injures to muscle groups I, II, III, and IV, as the severity of the injuries of these groups does not begin to produce functional impairment more nearly approaching ankylosis, much less unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).  The April 1992 VA examiner described the left shoulder range of motion as "perfectly normal."  The July 1996 VA examiner reported no impairment in range of left shoulder motion.  

The Board has also considered other applicable DCs, but finds that these Codes do not provide a basis for an increased evaluation in excess of 30 percent for the rating period under review.  As discussed above, there is no evidence of ankylosis or impairment of the humerus that would justify an increased evaluation under either 38 C.F.R. § 4.71a, DC 5200 or 38 C.F.R. § 4.71a, DC 5202.  With respect to DC 5201, at 30 percent, the Veteran is already in the possession of an evaluation that is in excess of the rating that would be consistent with the most significant limitation of abduction that is shown in the record.  

Functional loss also must be considered in addition to the criteria set forth above. See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In particular, if the disability at issue is of a musculoskeletal nature or origin, then VA may, in addition to applying the regular schedular criteria, consider granting a higher rating for functional impairment caused by pain, weakness, excess fatigability, or incoordination, assuming that these factors are not already contemplated by the governing rating criteria.  Claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  See DeLuca.  

The April 1992 VA examiner described the left shoulder range of motion as "perfectly normal."  The July 1996 VA examiner reported no impairment in range of left shoulder motion.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

For these reasons, the Board finds that the weight of the evidence is against a finding of a single rating of 30 percent for the period from March 25, 1996 to 
July 3, 1997, for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Entitlement to Separate Ratings for Shrapnel Wound Injuries to Muscle Groups 
I, II, III, and IV of the Left Shoulder for the Period Prior to July 3, 1997

Prior to July 3, 1997, where there are muscle injuries in the same anatomical region such as the shoulder girdle and arm, the ratings for those injuries will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.  

Two or more severe injuries affecting the motion (particularly strength of motion) about a single joint may be combined but not in combination receive more than the rating for ankylosis of that joint at an intermediate angle, except that with severe injuries involving the shoulder girdle and arm, the combination may not exceed the rating for unfavorable ankylosis of the scapulohumeral joint.  38 C.F.R. §4.55(b).  As discussed above, the criteria for a "severe" injury to muscle group I, II, III, or IV were not met for the period prior to July 3, 1997.  For these reasons, the Board finds that entitlement to separate ratings for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder for the period prior to July 3, 1997, is not warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder is contemplated by the rating schedule.  The Veteran's left shoulder range of motion has been consistently and objectively found to be full.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The subjective complaint of pain reported by the Veteran is contemplated by the schedular rating criteria.  The schedular rating criteria at 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73 provide for rating muscle wound injuries, including due to shrapnel wounds such as the Veteran's, and specifically include as part of the schedular rating criteria symptoms or findings of pain, muscle atrophy, scars, the presence of shrapnel, loss of muscle strength, loss of range of motion, and the overall severity of the impairment, among other specific rating criteria for rating muscle injuries that were considered in this case.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder, and no referral for an extraschedular rating is required.  

Earlier Effective Date for a TDIU

The Veteran contends that the RO should have assigned an earlier effective date than January 21, 2009 for the award of a TDIU.  He contends that the increased compensation should be effective from as early as March 1996, as his overall disability picture and employability status remained the same since that time.

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran filed an increased rating claim for shrapnel wound injuries and scars in March 1996.  In May 1996, the Veteran submitted a statement alleging unemployability due to his service-connected disabilities.  In this case, the Board finds that the Veteran's claim for TDIU was raised by the record as part of the March 1996 claim for increase.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating may include a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

The Board will look at the rating period from March 25, 1996 (date of receipt of Veteran's claim for increase, which is also claim for TDIU) to January 2009 (the effective date from which TDIU was granted) and determine whether the Veteran was unemployable solely due to service-connected disabilities at any time during this period.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service connected for: PTSD, rated as 30 percent disabling; residuals of left buttocks shrapnel wounds, rated as 40 percent disabling; residuals of left shoulder shrapnel wounds (muscle group I), rated as 30 percent disabling; residuals of left shoulder shrapnel wounds (muscle group II), rated as 30 percent disabling; residuals of left shoulder shrapnel wounds (muscle group II), rated as 30 percent disabling; residuals of left shoulder shrapnel wounds (muscle group IV), rated as 30 percent disabling; residuals of dorsal spine shrapnel wounds, rated as 10 percent disabling; left posterior thigh scar, rated as 10 percent disabling; residuals of left buttocks shrapnel wounds to include tender scars, rated as 10 percent disabling; residuals of shoulder and dorsal spine shrapnel wounds to include tender scars; rated as 10 percent disabling; myofascial injury; rated as 10 percent disabling; residuals of pleural cavity injury; rated as 0 percent disabling; anterior chest scars; rated as 0 percent disabling; residuals of right buttocks shrapnel wounds, rated as 0 percent disabling; left anterior chest wound (sensory only); rated as 0 percent disabling; scar in the T12 area; rated as 0 percent disabling; scar in the left L1 area, rated as 0 percent disabling; scar in the left scapula area, rated as 0 percent disabling; residuals of mid-back scars, rated as 0 percent disabling.

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

In this case, the Veteran contends that he has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since March 1996.  In the August 2010 Board personal hearing, the Veteran testified being unemployed due to the severity of the service-connected disabilities, specifically his service-connected shrapnel wounds.  

In a July 1996 VA joints examination, the VA examiner assessed that the Veteran's shrapnel wounds in the left shoulder and left buttocks did not interfere with normal functioning.  

The Veteran is also in receipt of SSA disability benefits.  In a July 1997 SSA medical examination, the SSA examiner reported that the Veteran injured his back and left leg during an industrial accident in August 1986, and suffered a fractured left wrist, thumb, and left shoulder in 1992.  The SSA examiner diagnosed low back sprain with persistent left sciatica and left femur fracture as a result of the 1986 industrial accident.  The SSA examiner opined that, with appropriate vocational rehabilitation, the Veteran might become gainfully employed and that he had only a slight difficulty grasping and holding objects with the left hand because of the fracture of the wrist and thumb.  In an August 1997 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due to non-service-connected chronic low back sprain and fracture of the left femur.  Both of these injuries were due to a post-service industrial accident suffered by the Veteran in August 1986.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In an October 1997 Decision Review Officer (DRO) Hearing, the Veteran reported pain in the left shoulder and neck.  The Veteran also reported pain in the buttocks with extended periods of sitting.  In a January 1998 VA general examination, the VA examiner reported the Veteran was alert and oriented in all spheres and had normal range of motion in his neck and upper and lower extremities.  In a 
March 2000 private treatment record, the Veteran reported a constant dull ache in his neck and left shoulder.  In an October 2000 VA treatment record, the Veteran reported chronic left shoulder pain.  

In a February 2001 VA PTSD examination, the Veteran reported never being fired from a job, he would just quit.  The VA examiner reported that this appeared to be due in part to his reluctance to relocate.  The VA examiner reported that the Veteran was serving as mayor of [redacted], evidenced good social skills, and was capable of managing his own benefits.  In a January 2002 VA scars examination, the VA examiner reported scars on the left shoulder, back, and buttocks.  The VA examiner reported no evidence of tendon damage, bone damage, or nerve damage.  

In an October 2002 DRO informal conference report, the Veteran reported still serving as mayor of [redacted].  In a March 2003 VA PTSD examination, the Veteran reported still serving as mayor of [redacted].  The VA examiner reported no delusions or hallucinations and no suicidal or homicidal ideation.  The VA examiner also reported the Veteran had good insight, had the ability to make reasonable decisions, and had good social and family relationships.  The VA examiner further reported that the Veteran's PTSD symptoms only had a mild impact on daily activities.  

In a June 2003 VA peripheral nerves examination, the Veteran reported neck pain associated with headaches.  The VA examiner reported that this pain affected the Veteran's occupation by not being able to lift heavy objects and making prolonged walking and sitting difficult.  In a December 2003 statement, the Veteran wrote that a TDIU claim effective June 2000 would resolve all his claims.  

In a June 2007 VA muscles examination, the VA examiner noted no limitation of motion of any joint limited by muscle disease or injury.  In a June 2007 VA PTSD examination, the Veteran reported being mayor of [redacted], until 2005.  He reported that in 2005 he found out his wife was having an affair and the divorce was recently finalized.  The Veteran also reported being in a 4-wheeler accident after service in 2005 where he was in a coma for 28 days and spent 33 days in the hospital for rehabilitation.  

In a January 2009 private employability assessment, conducted by a Vocational Consultant, the examiner opined that the Veteran could not currently obtain or retain gainful employment.  The private examiner reported that the August 1986 (post-service) industrial accident forced the Veteran to stop working all together.  In a June 2009 VA PTSD examination, the Veteran reported he was unable to work due to both the service-connected disabilities and the injuries caused by the August 1986 industrial accident.  The Veteran also reported that he believed that his psychological problems did not keep him from working.  

In a July 2009 VA joints examination, the Veteran reported that his left shoulder pain prevented him from sleeping well and also reported that he had retired due to his war injuries and the injuries caused by the August 1986 industrial accident.  During the August 2010 Board personal hearing, the Veteran testified that as mayor of [redacted], he only worked up to 20 hours per week and mostly worked from home.  

In a July 2011 private employability assessment, the examiner opined that the Veteran was unemployable because of his physical disabilities since 1996 and his psychological disabilities since 2000.  The assessment performed by Edmond J. Calandra, who is a vocational consultant. Mr. Calandra's letterhead states that he specializes in "worker's compensation, liability, disability and Social Security."  The examiner also opined that because of where the Veteran lived and the economy, it would greatly reduce his opportunities for gainful employment.  

The Board finds that the weight of the lay and medical evidence shows no inability to secure (obtain) or follow (maintain) substantially gainful employment as a result of the service-connected disabilities, prior to January 21, 2009.  The evidence in favor of the Veteran's claim for a TDIU prior to January 21, 2009, includes the October 1997 DRO hearing where the Veteran reported pain in the buttocks with extended periods of sitting.  In the March 2000 private treatment record, the Veteran reported the pain from his service-connected disabilities caused him pain throughout the day.  In the June 2003 VA peripheral nerves examination, the VA examiner reported that prolonged walking and sitting were difficult.  In the January 2009 Vocational Assessment, the private examiner opined that the Veteran could not currently obtain or retain gainful employment.  The private examiner also opined that the Veteran could not obtain employment due to his service-connected disabilities as far back as 1997.  In the July 2011 Vocational Assessment, the private examiner opined that the Veteran could not obtain or retain gainful employment due to his service-connected disabilities as far back as 1997.

The evidence weighing against the Veteran's claim for TDIU includes evidence that the Veteran has been unemployable since August 1986, because of an industrial accident that caused a skull fracture, low back injury, and fracture of the left femur.  In the July 1996 VA joints examination, the VA examiner reported that Veteran's shrapnel wounds in the left shoulder and left buttocks did not interfere with normal functioning .  In the August 1997 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due to non-service-connected chronic low back sprain and fracture of the left femur.  For many years after he ceased employment, the Veteran remained capable of performing volunteer work, including being mayor of [redacted], until 2005.  In the January 1998 VA general medical examination, the VA examiner reported normal range of motion of the neck, upper extremities, and lower extremities.  

In the February 2001 VA PTSD examination, the Veteran reported that he had never been fired from a job, he would just quit.  The VA examiner reported that this appeared to be due in part to his reluctance to relocate.  The VA examiner also reported that the Veteran was serving as mayor of [redacted], evidenced good social skills, and was capable of managing his own benefits.  In the January 2002 VA scars examination, the VA examiner reported scars on the left shoulder, back, and buttocks, but there was no evidence of tendon damage, bone damage, or nerve damage.  In the March 2003 VA PTSD examination, the Veteran reported serving as mayor of [redacted].  The VA examiner reported that the Veteran had good insight, had the ability to make reasonable decisions, and had good social and family relationships.  The VA examiner further reported that the Veteran's PTSD symptoms only had a mild impact on daily activities.  In the June 2007 VA muscle examination, the VA examiner reported no limitation of motion of any joint limited by muscle disease or injury.  In a June 2007 VA PTSD examination, the Veteran reported being in a 4-wheeler accident in 2005, where he was in a coma for 28 days and spent 33 days in the hospital for rehabilitation.  

The Board finds that the weight of the evidence, including the Veteran's own statements, shows that the Veteran has been unemployable since August 1986.  The Board finds that, despite his service-connected complaints, the Veteran did not leave his long-term employment because of his service-connected disabilities.  Rather, he ended his employment because of a post-service industrial accident that caused a skull fracture, low back injury, and fracture of the left femur.  Any impairment due to those medical conditions cannot be considered by VA in adjudicating his claim for TDIU.

The Board also finds that, for many years after he ceased employment, the Veteran remained capable of performing volunteer work, including being mayor of [redacted], until 2005.  Although, his volunteer work is not indicative of substantially gainful employment, it does qualify as a form of work that others find valuable, and it shows that the Veteran is not precluded from being able to perform tasks in occupational-like situations.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board finds the January 2009 Vocational Assessment to be of limited probative value.  The January 2009 examiner opined that the Veteran could not currently obtain or retain gainful employment.  The examiner reported that the Veteran stopped working in August 1986 due to a work accident.  However, as stated above, unemployability must be determined without regard to any non-service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  The January 2009 VA examiner also reported that the Veteran's service-connected injuries existed before the August 1986 work accident; however, this fact is not established as the Veteran has not reported or submitted any evidence showing he was unemployable before the August 1986 post-service work accident.  The January 2009 VA examiner also reported that the Veteran's non-service-connected injuries caused by the August 1986 work accident had resolved by 1997; however, the VA examiner did not provide any evidence showing that the non-service-connected injuries had resolved, and did not provide any reasoning for the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The Board finds the July 2011 Vocational Assessment to be of limited probative value.  The examiner reported that the Veteran stopped working in August 1986 due to a work accident; however, as stated above, unemployability must be determined without regard to any non-service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  The examiner also reported that the Veteran worked as mayor of [redacted], until 2005, where his duties included coordinating with department heads to provide services to the town.  The examiner also opined that the Veteran's employment potential was decreased and that the town of [redacted], did not provide for sedentary or light occupations.  The fact that [redacted], does not have certain types of occupations is irrelevant.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Board finds that the earliest factually ascertainable date that the Veteran was unemployable due to service-connected disabilities was January 21, 2009, the date of a private Vocational Assessment.  The Board finds that the weight of the lay and medical evidence shows no inability to secure or follow substantially gainful employment as a result of the service-connected disabilities, prior to 
January 21, 2009.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for the period from March 25, 1996 to January 21, 2009.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim for earlier effective date for TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A single rating in excess of 30 percent for the period from March 25, 1996 to July 3, 1997 for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder, is denied.

Separate ratings for shrapnel wound injuries to muscle groups I, II, III, and IV of the left shoulder for the period prior to July 3, 1997, is denied.

The criteria for an effective date earlier than January 21, 2009, for the grant of a TDIU, is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


